Citation Nr: 0907717	
Decision Date: 03/03/09    Archive Date: 03/12/09

DOCKET NO.  06-38 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania



THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for the service-connected social phobia with panic disorder, 
prior to July 9, 2007. 

2.  Entitlement to an initial rating in excess of 70 percent 
for the service-connected social phobia with panic disorder, 
since July 9, 2007. 

3.  Entitlement to an initial rating in excess of 50 percent 
for service-connected sleep apnea. 

4.  Entitlement to an initial compensable rating for service-
connected hypertension. 



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel

INTRODUCTION

The Veteran had active military service from July 1999 to July 
2005.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2005 RO rating decision.  

During the pendency of the appeal an October 2007 RO rating 
decision granted the Veteran an increased rating of 70 percent 
for the service-connected social phobia with panic disorder, 
effective July 9, 2007, the date of VA examination. 

Inasmuch as a rating higher than 70 percent for the service-
connected social phobia with panic disorder is available, and 
inasmuch as a claimant is presumed to be seeking maximum 
available benefit for a given disability, the claim for higher 
ratings, as reflected on the title page, remains viable on 
appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  

As the claims on appeal involve a request for higher initial 
rating following the grant of service connection, the Board has 
characterized those issue in light of the distinction noted in 
Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing 
an initial rating claim from a claim for an increased rating 
for disability already service-connected).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  Prior to July 9, 2007, the service-connected social phobia 
with panic disorder is shown to be productive of a disability 
picture that more nearly approximates that of occupational and 
social impairment with deficiencies in most areas and inability 
to establish and maintain effective relationships.  

3.  Since July 9, 2007, the service-connected social phobia 
with panic disorder currently is not shown to be manifested by 
a disability picture reflective of a total impairment of 
occupational and social adaptability.  

4.  The service-connected sleep apnea is not manifested by 
chronic respiratory failure with carbon dioxide retention or 
cor pulmonale, or required tracheostomy.

5.  The service-connected hypertension disability picture is 
not shown to be manifested by diastolic blood pressure 
predominantly 100mm or more, or systolic blood pressure 
predominantly 160mm or more, or a history of diastolic blood 
pressure predominantly 100mm or more or requiring continuous 
medication for control.  


CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation of 
70 percent, but not more, for the service-connected social 
phobia with panic disorder are met prior to July 9, 2007.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 2002 and Supp. 2008); 38 
C.F.R. §§ 4.7, 4.130 including Diagnostic Code 9412 (2008).  

2.  Since July 9, 2007, the criteria for the assignment a 
rating in excess of 70 percent for the service-connected social 
phobia with panic disorder are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R.   §§ 
3.102, 3.159, 4.1, 4.3, 4.20, 4.130 including Diagnostic Code 
9412 (2008).  

3.  The criteria for the assignment of a rating in excess of 50 
percent for the service-connected sleep apnea are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.97 including 
Diagnostic Code 6847 (2008).  

4.  The criteria for the assignment of a compensable rating for 
the service-connected hypertension are not met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 4.1, 4.3, 4.20, 4.104 including Diagnostic Code 
7101 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000), was signed into law.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002). To implement the 
provisions of the law, VA promulgated regulations at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to substantiate 
a claim, as well as the duty to notify the claimant what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In June 2006, after the rating decision on appeal, the RO sent 
the Veteran a letter advising him that in order to support a 
claim for higher evaluation for a service-connected disability, 
the evidence must show that the disability had become worse; 
the Veteran had an opportunity to respond prior to the issuance 
of the October 2006 rating decision.  

The Board accordingly finds that the Veteran has received 
sufficient notice of the information and evidence needed to 
support his claim for increased rating and has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that an October 2005 letter, a June 2006 
letter, a June 2007 letter, and May 2008 letters satisfy the 
statutory and regulatory requirement that VA notify a claimant 
what evidence, if any, will be obtained that the claimant, and 
what evidence, if any, will be obtained by VA.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the 
duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)).  

The October 2005, June 2006, June 2007, and May 2008 letters 
advised the Veteran that VA is responsible for getting relevant 
records from any Federal Agency including medical records from 
the military, VA hospitals (including private facilities where 
VA authorized treatment), or from the Social Security 
Administration.  The letters also advised the Veteran that VA 
must make reasonable efforts to help the Veteran get relevant 
records not held by any Federal agency, including State or 
local governments, private doctors and hospitals, or current or 
former employers. 

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans Claims 
(Court) held that proper VCAA notice should notify the Veteran 
of: (1) the evidence that is needed to substantiate the 
claim(s); (2) the evidence, if any, to be obtained by VA; (3) 
the evidence, if any, to be provided by the claimant; and (4) a 
request by VA that the claimant provide any evidence in the 
claimant's possession that pertains to the claim(s).  As 
explained, the first three content-of-notice requirements have 
been met in this appeal.  On April 30, 2008, VA amended its 
regulations governing its duty to provide a claimant with 
notice of the information and evidence necessary to 
substantiate a claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 
2008).  Importantly, the third sentence of 38 C.F.R. 
§ 3.159(b)(1), which stated that "VA will also request that 
the claimant provide any evidence in the claimant's possession 
that pertains to the claim," was removed.  This amendment 
applies to all applications for benefits pending before VA on, 
or filed after, May 30, 2008.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was not 
prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the Veteran after the rating action on appeal.  However, the 
Board finds that the lack of full pre-adjudication notice in 
this appeal has not, in any way, prejudiced the Veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness of 
the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the Veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the Veteran notice of what was 
required to substantiate the claims on appeal, and the Veteran 
was afforded ample opportunity to submit such information 
and/or evidence.  

Neither in response to the documents cited above, nor at any 
other point during the pendency of this appeal, has the Veteran 
informed the RO of the existence of any evidence-in addition 
to that noted below-that needs to be obtained prior to 
appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to the 
RO's initial adjudication of the claim is harmless.  See ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2007).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  

As regards the claim for increase on appeal, the Board finds 
that this was accomplished in the October 2006 Statement of the 
Case (SOC), which suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned, and this has 
was expressly done in a follow-up letter sent to the Veteran in 
June 2006.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty to 
assist the Veteran in connection with the claim on appeal.  

The veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  The 
veteran has not identified, and the file does not otherwise 
indicate, that there are any other VA or non-VA medical 
providers having existing records that should be obtained 
before the claims are adjudicated.  The Veteran was afforded VA 
examinations in November 2005 and July 2007.  

Finally, the Veteran was advised of his right to a hearing 
before the RO and/or before the Board, but he waived that 
right.  

Under these circumstances, the Board finds that the Veteran is 
not prejudiced by the Board proceeding, at this juncture, with 
an appellate decision on the claims for higher initial ratings 
for his service-connected disabilities. 

II. Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting from 
a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  

Where there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the 
degree of disability is resolved in favor of the Veteran.  See 
38 C.F.R. §§  3.102, 4.3 (2008).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

Where entitlement to compensation already has been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Service-connected Social Phobia with Panic Disorder

In December 2005, the RO granted the Veteran service connection 
and awarded initial 10 percent disability rating for social 
phobia with panic disorder, effective July 22, 2005.  After a 
July 2007 VA examination the RO issued an October 2007 rating 
decision that granted him a 70 percent disability rating for 
his service-connected social phobia with panic disorder, 
effective July 9, 2007. 

At the Veteran's November 2005 VA examination it was noted that 
his initial in-service symptoms included withdrawal from usual 
activities, worrying what others thought, feeling nervous in 
large areas because people looked at him in a critical manner, 
and decreased self confidence.  He reported that he felt 
helpless and worthless.  The Veteran was on the psychiatric 
medicine Parocetine, controlled release, at 25 mg per day and 
he received treatment which helped decrease his anxiety.  
However, he reported that he was still phobic with respect to 
the fact that he thought other people were critical of him and 
he felt uncomfortable when he was around other people.  He 
reported that his symptoms were brought on by social contact 
and situations and it took several hours for him to get relief 
from those symptoms.  

On examination the Veteran was friendly and informative and he 
had normal speech, psychomotor functions, orientation, and 
memory.  His mood was low, his affect was sad, and his level of 
anxiety was high.  He denied any history of hallucinations, 
psychotic thinking, and suicidal or homicidal ideations.  He 
had chronic insomnia; however, that was related to his service-
connected sleep apnea.  His appetite was too good and he was a 
periodic nervous eater.  His insight and judgment were 
excellent.  The VA examiner diagnosed severe social phobia.  He 
assigned the Veteran a Global Assessment of Functioning (GAF) 
score of 46.  

At the Veteran's July 2007 VA examination, he reported that he 
was quite depressed with a lot of anxiety.  He stated that he 
did not leave the house and did not socialize with friends.  He 
could not tolerate being a round a lot of people and that even 
going to the corner store made him extremely anxious and that 
he generally avoided crowds.  He had suicidal ideations over 
the past 3 to 4 years and dreams that he was being chased by a 
knife.  He experienced significant anxiety symptoms with sweats 
and panicky feelings.  He reported that his mood and 
temperament were okay unless he was exposed to a lot of people 
then he was irritable and short tempered.  He felt that people 
would judge him if he went out of his house and he was worried 
about coming to this examination because he would have to sit 
in the waiting area with other people.  He had not worked in 
two years because he could not go out of the house and be 
around people.  He quit his job because he was fearful of being 
judged.  

On examination it was noted that the Veteran felt out of the 
loop of life because of his depression and that he withdrew for 
weeks at a time, where he had a lack of energy and slept all 
day.  He frequently got sweaty, was panicky, and had anxiety 
attacks.  His mood and temperament were okay if confined to his 
house but out in public he was short-tempered and irritable.  
It was noted that he was quite seriously socially isolated and 
avoided interpersonal contact as much as possible.  He did not 
appear to have any impairment of thought process or 
communication skills or any bizarre or idiosyncratic behavior, 
except extreme avoidance of social contacts.  It was noted that 
he was capable of maintaining activities of daily living on a 
normal basis.  The VA examiner assigned the Veteran a GAF score 
of 45.  

The ratings for the service-connected social phobia with panic 
disorder have been assigned under the provisions of Diagnostic 
Code (DC) 9412.  

Under the General Rating Formula that became effective on 
November 7, 1996, psychiatric disorders other than eating 
disorders, to include social phobia, are rated as follows:

A rating of 10 percent rating is assignable for occupational 
and social impairment due to mild and transient symptoms that 
decrease work efficiency and ability to perform occupational 
tasks only during significant stress or with symptoms 
controlled by continuous medication.

A rating of 30 percent is assignable for occupational and 
social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less often), 
chronic sleep impairment, mild memory loss (such as forgetting 
names, directions, and recent events).  

A rating of 50 percent is assignable for occupational and 
social impairment with reduced reliability and productivity due 
to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more than 
once per week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly-learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and maintaining 
effective work and social relationships.  

A rating of 70 percent is assignable for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work like setting); inability to establish and maintain 
effective relationships.  

A rating of 100 percent is assignable for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  

After a careful review of the Veteran's VA examinations, 
treatment notes, and statements the Board finds that prior to 
July 9, 2007, that the Veteran's manifestations are shown to 
have more closely approximated the criteria warranting a rating 
of 70 percent.  This is because his service-connected 
disability picture more closely approximates occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood.  
Many of the characteristic symptoms cited in the criteria are 
reported in the examinations, e.g. inability to maintain 
effective relationships, impaired impulse control, difficulty 
in adapting to stressful circumstances, social impairment with 
family relations, judgment, thinking, and mood.  

However, the Board finds that the Veteran's service-connected 
social phobia with panic disorder does not warrant a higher 
disability rating in excess of 70 percent.  The Board finds 
that the evidence does not meet the criteria for total 
occupational and social impairment, i.e., gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  The Board notes that the Veteran is currently 
receiving individual unemployability due to service-connected 
disabilities (TDIU).  However, the 100 percent disability 
rating is not just based on the inability to work but also on 
total social impairment, which has not been demonstrated by the 
medical evidence.  

According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), the GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  

There is no question that the GAF score and interpretations of 
the score are important considerations in rating a psychiatric 
disability.  See e.g., Richard v. Brown, 9 Vet. App. 266, 267 
(1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  

GAF scores between 41 and 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting), or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

The Board notes that the GAF score assigned in a case, like an 
examiner's assessment of the severity of a condition, is not 
dispositive of the evaluation issue; rather, the GAF score must 
be considered in light of the actual symptoms of the Veteran's 
disorder, which provide the primary basis for the rating 
assigned.  See 38 C.F.R. § 4.126(a).  

The Board finds, after careful review of the VA examinations, 
treatment notes, the Veteran's statements, and GAF scores the 
Veteran's service-connected social phobia with panic disorder 
meets the criteria for an initial rating of 70 percent, but not 
higher, prior to July 9, 2007; however, his service-connected 
social phobia with panic disorder does not warrant a rating 
higher than the current 70 percent at any point during the 
pendency of this appeal. 

Service-Connected Sleep Apnea  

The December 2005 RO rating decision granted the Veteran 
service connection and an initial disability rating of 50 
percent for his sleep apnea.  The Veteran was granted a 50 
percent disability rating under 38 C.F.R. § 4.97, Diagnostic 
Code 6847.

Diagnostic Code 6847 provides ratings for sleep apnea syndromes 
(obstructive, central, and mixed).  Sleep apnea that is 
asymptomatic but with documented sleep disorder breathing is 
rated noncompensably (0 percent) disabling.  Sleep apnea that 
persistent, with day-time hypersomnolence, is rated 30 percent 
disabling.  Sleep apnea that requires the use of a breathing 
assistance device such as continuous airway pressure (CPAP) 
machine is rated 50 percent disabling.  Sleep apnea that 
manifests chronic respiratory failure with carbon dioxide 
retention or cor pulmonale, or; requires tracheostomy, is rated 
100 percent disabling.  

At the Veteran's November 2005 VA examination it was noted that 
he partially used  a CPAP machine.  He stated that even with 
partial use he no longer felt sleepy during the day.  He was 
diagnosed with obstructive sleep apnea.  

The Veteran had a VA examination in July 2007, where it was 
noted that he used a CPAP machine at 13 mm.  For the most part 
he had a restful night but was still fatigued during the day; 
however, it was noted that could be compounded by the fact he 
was depressed and on Zoloft.  
 
After a careful review of the Veteran's VA examinations and VA 
treatment notes and comparing them to the rating criteria the 
Board finds that the Veteran does not warrant an initial rating 
in excess of 50 percent.  There is no medical evidence that the 
Veteran's sleep apnea was manifested by chronic respiratory 
failure with carbon dioxide retention or cor pulmonale, or; 
that he required tracheostomy.  

After careful review of the medical evidence, the Board finds 
that for the Veteran's service-connected sleep apnea an initial 
rating in excess of 50 percent is not warranted. 

Service-Connected Hypertension

The December 2005 RO rating decision granted the Veteran 
service connection for hypertension with a noncompensable 
rating, effective on July 22, 2005.   

Hypertension is rated under 38 C.F.R. § 4.104, Diagnostic Code 
7101.  For purposes of rating under this section, the term 
"hypertension" means that the diastolic blood pressure is 
predominantly 90mm or greater, and "isolated systolic 
hypertension" means that the systolic blood pressure is 
predominantly 160mm or greater with a diastolic blood pressure 
of less than 90mm.  

Effective on January 12, 1998, the rating criteria for 
Diagnostic Code 7101 have been as follows. A rating of 10 
percent requires diastolic blood pressure predominantly 100mm 
or more, or systolic blood pressure predominantly 160mm or 
more, or minimum evaluation for an individual with a history of 
diastolic blood pressure predominantly 100mm or more or who 
requires continuous medication for control.  

A rating of 20 percent requires diastolic blood pressure 
predominantly 110mm or more, or systolic blood pressure 
predominantly 200 mm or more.  A rating of 40 percent requires 
diastolic pressure predominantly 120mm or more.  A rating of 60 
percent requires diastolic blood pressure predominantly 130mm 
or more. Hypertension or isolated systolic hypertension must be 
confirmed by readings taken two or more times on at least three 
different days.  

At the Veteran's November 2005 VA examination his blood 
pressure readings for the left arm were 165/87 and 166/92.  His 
blood pressure readings for the right arm were 122/86 and 
147/103.  The VA examiner diagnosed him with mild, untreated, 
and uncomplicated hypertension. 

At the Veteran's July 2007 VA examination it was noted that his 
hypertension was under fair control.  He began medication in 
2005 and was on 20 mg of Lisinopril.  There was no evidence of 
end organ damage.  His blood pressure on the left arm was 
157/76 both times and on the right arm his blood pressure was 
145/80. 

The Board finds that the service-connected hypertension 
currently is not shown to warrant a compensable rating in this 
case.  The veteran's disability picture has not shown to be 
productive of the next higher rating criteria of 10 percent 
since his diastolic blood pressure is not predominantly 100mm 
or more, or systolic blood pressure is not predominantly 160mm 
or more, nor he does have a history of diastolic blood pressure 
predominantly 100mm or more that requires continuous medication 
for control.  

After careful review of the medical evidence, the Board finds 
that the claim for an initial compensable rating for his 
service-connected hypertension must be denied.  


ORDER

Prior to July 9, 2007, an initial rating of 70 percent for the 
service-connected social phobia with panic disorder, subject to 
the regulations controlling disbursement of VA monetary 
benefits, is granted.  

Since July 9, 2007, an initial rating in excess of 70 percent 
for the service-connected social phobia with panic disorder is 
denied. 

An initial rating in excess of 50 percent for the service-
connected sleep apnea is denied. 

An initial compensable rating for the service-connected 
hypertension is denied. 




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


